REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the closest prior art, US # 7,504,594 (Ruth et al), discloses a module for weighing (Fig. 2) comprising a top plate weldment (30), a bottom plate weldment (20), a pressure bearing assembly including a sensor (40) and a pressure-bearing head (46), a pin fixing bolt (Col. 3, line 53 to col. 4, line 3), and at least two bottom-plate locating pins (52) which serve as a means for restricting movement (Col. 4, line 61 to col. 5, line 61). However, the Ruth reference does not disclose a “cavity structure” on the front side of the top plate weldment, nor does the bottom plate weldment form a “chamber” in conjunction with the cavity structure that is open on the front side and contains the pressure bearing assembly, and there seems to be no motivation to modify the structure shown to have a partially enclosed “cavity” for the weight sensor. 
US # 7,214,893 (Sikula) seems to show (Fig. 3) a sensor (52) located within a cavity structure (54), but there is no reason to modify the cavity (54) to be “open on the front side”, as this would change the principle of operation of the structure shown, as the structure disclosed is designed to limit lateral movement in any direction in a 360 degree arch (Col. 4, ll. 9-16 & 45-58), and cutting the front of the cavity (54) open to allow easy access to the weight sensor (52) would negate this function somewhat.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856